In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Nassau County (Balkin, J), entered September 24, 2003, which denied his objections to an order of the same court (Dwyer, S.M.) dated July 21, *5992003, which, after a hearing, inter alia, denied his petition for a downward modification of his child support obligation.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the father’s contention, he failed to establish that he was entitled to a downward modification of his child support obligation (see Matter of Graby v Graby, 87 NY2d 605 [1996]; Matter of Musumeci v Musumeci, 295 AD2d 516 [2002]; Matter of Heverin v Sackel, 239 AD2d 418 [1997]). “As to the father’s contention that he was denied the effective assistance of counsel, in the context of civil litigation, a claim of ineffective assistance of counsel will not be entertained where, as here, extraordinary circumstances are absent” (Matter of Ketcham v Crawford, 1 AD3d 359, 361 [2003]; see Matter of Saren v Palma, 263 AD2d 544, 545 [1999]).
The appellant’s remaining contentions either are not properly before this Court or without merit. Santucci, J.P., Schmidt, Cozier and Rivera, JJ., concur.